Name: Commission Implementing Regulation (EU) 2016/761 of 13 May 2016 derogating from Implementing Regulation (EU) No 809/2014 as regards the final date of submission of the single application, aid applications or payment claims, the final date for notification of amendments to the single application or payment claim and the final date for applications for allocation of payment entitlements or the increase of the value of payment entitlements under the basic payment scheme for the year 2016
 Type: Implementing Regulation
 Subject Matter: EU finance;  regions and regional policy;  European Union law;  agricultural policy;  economic policy;  cooperation policy
 Date Published: nan

 14.5.2016 EN Official Journal of the European Union L 126/67 COMMISSION IMPLEMENTING REGULATION (EU) 2016/761 of 13 May 2016 derogating from Implementing Regulation (EU) No 809/2014 as regards the final date of submission of the single application, aid applications or payment claims, the final date for notification of amendments to the single application or payment claim and the final date for applications for allocation of payment entitlements or the increase of the value of payment entitlements under the basic payment scheme for the year 2016 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular point (b) of the first paragraph and the second paragraph of Article 78 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 809/2014 (2) provides for the final date of submission of the single application, aid applications or payment claims, for the final date for notification of amendments to the single application or payment claim and for the final date for submission of applications for allocation of payment entitlements or the increase of the value of payment entitlements under the basic payment scheme. (2) Given the administrative difficulties encountered in the first year of implementation of the new legal framework for the direct payment schemes and rural development measures, which continue to exist in some Member States, as well as the new elements linked to the preparation of the application process for the claim year 2016, the administration of the single application, aid applications and payment claims and applications for allocation of payment entitlements or the increase of the value of payment entitlements under the basic payment scheme is delayed in some Member States. Those difficulties occur in the general context of the severe economic situation in certain agricultural sectors. (3) That situation has affected the possibility of beneficiaries to submit the single application, aid applications or payment claims and applications for allocation of payment entitlements or the increase of the value of payment entitlements under the basic payment scheme within the time limits provided for in Articles 13(1) and 22(1) of Implementing Regulation (EU) No 809/2014. (4) In view of that situation, it is appropriate to provide for a derogation from Articles 13(1) and 22(1) of Implementing Regulation (EU) No 809/2014 which enables Member States to fix for the year 2016 a final date of submission of the single application, aid applications or payment claims and a final date for submission of applications for allocation of payment entitlements or the increase of the value of payments entitlements under the basic payment scheme that are later than those provided for in those Articles. Since the dates and periods referred to in Article 11(4) and Article 15(2) and (2a) of Implementing Regulation (EU) No 809/2014 are linked to the final date provided for in Article 13(1) of that Regulation, a similar derogation should be provided for the notification of amendments to the single application or payment claim and preliminary checks. (5) Since those derogations should cover the single application, aid applications and payment claims, amendments to the single application or payment claim and applications for allocation of payment entitlements for the year 2016, it is appropriate that this Regulation applies to applications and payment claims relating to the year 2016. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Direct Payments and the Committee for Rural Development, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from the first subparagraph of Article 13(1) of Implementing Regulation (EU) No 809/2014, for the year 2016, the final dates to be fixed by Member States by which the single application, aid applications or payment claims have to be submitted shall not be later than 15 June. Article 2 By way of derogation from Article 15(2) of Implementing Regulation (EU) No 809/2014 and in case the Member States use the derogation as provided for in Articles 1 and 3 of this Regulation, for the year 2016, the amendments made to the single application or payment claim in accordance with Article 15(1) of Implementing Regulation (EU) No 809/2014 shall be notified to the competent authority by 15 June. The derogation provided for in Article 1 of this Regulation and in the first paragraph of this Article shall also apply for the purpose of calculating the periods of 26, 35 and 10 calendar days, respectively, after the final date of submission of the single application, aid application or payment claims and the final date for notification of amendments as referred to in Articles 11(4) and 15(2a) of Implementing Regulation (EU) No 809/2014. Article 3 By way of derogation from Article 22(1) of Implementing Regulation (EU) No 809/2014, for the year 2016, the date to be fixed by the Member States for the submission of applications for allocation of payment entitlements or the increase of the value of payment entitlements under the basic payment scheme shall not be later than 15 June. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply to applications and payment claims relating to the year 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) No 809/2014 of 17 July 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to the integrated administration and control system, rural development measures and cross compliance (OJ L 227, 31.7.2014, p. 69).